20-50960-rbk Doc#18 Filed 09/08/20 Entered 09/08/20 15:37:11 Main Document Pg 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

   IN RE:                                    §      CASE NO. 20-50960K
                                             §
   TYRONE DEWAYNE CLAKELY                    §
                                             §
                                             §
   DEBTORS                                   §      CHAPTER 7

                  NOTICE OF RESET OF 341 MEETING OF CREDITORS

   You are hereby notified the 341 Meeting of Creditors originally scheduled for June 23, 2020 at
   3:00 p.m. has been rescheduled to September 15, 2020 at 11:00 a.m. The meeting will be
   held at telephonically.   The phone number is 866-819-0791 and the access code is
   8185662#.

   Dated this 8th day of September, 2020.

                                                    Respectfully Submitted,

                                                    THE VASQUEZ LAW FIRM
                                                    5411 IH-10 West, Ste. 100
                                                    San Antonio, Texas 78201
                                                    Office (210) 229-2067
                                                    Fax (210) 733-0439


                                                    by: /s/ Ruben E. Vasquez
                                                       RUBEN E. VASQUEZ
                                                       TBN: 24039223
20-50960-rbk Doc#18 Filed 09/08/20 Entered 09/08/20 15:37:11 Main Document Pg 2 of 2




                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing was served via
   Electronic Noticing System and/or Regular First Class Mail to the following entities, parties-
   in-interest and all parties listed on the attached mailing matrix on this the 8th day of
   September, 2020.

  Johnny W. Thomas
  Chapter 7 Trustee
  St. Paul Square
  1153 E. Commerce
  San Antonio, Texas 78205

  United States Trustee
  P.O. Box 1539
  San Antonio, Texas 78295

  Mr. Tyrone Dewayne Clakely
  8815 Study Butte
  San Antonio, TX 78254

  Debtors




                                                       /s/Ruben E. Vasquez
                                                       RUBEN E. VASQUEZ
